Newman, J.
It is assumed that the tax deed was valid and put the title to the lands covered by it into the estate of R. S. Fay. No question was made here of its validity. Baker had no title in these lands, and his contract with Fay gave him no power to convey them. His quitclaim to plaintiffs conveyed nothing, — not even a right to enforce a conveyance, although he paid the full purchase price and the executors received it with knowledge. Payment of the purchase price is not sufficient performance of an oral contract to convey lands to take it out of the statute of frauds. Pom. Cont. § 112; Brandeis v. Neustadtl, 13 Wis. 142. And, Baker’s deed being a mere quitclaim, a title acquired by him subsequently would not inure to plaintiffs’ benefit. Rawle, Cov. (5th ed.), § 247, and cases cited. So the plaintiffs had no title to this tract of land. By this fact their title to the logs cut from this tract fails also.
The transaction by which the title to the other tract was placed in the Burlington Lumber Company, under the decisions of this court, was the making of a mortgage: Starks v. Redfield, 52 Wis. 349; Hoile v. Bailey, 58 Wis. 434; *102Schriber v. Le Clair, 66 Wis. 579; Burr v. C. C. Thompson & Walkup Co. 78 Wis. 227; Phelan v. Fitzpatrick, 84 Wis. 240. The company had no other rights or remedies in respect of this land, against Fox & Son, than other mortgagees have in like cases. Oases cited. The mortgage was fully paid to the mortgagee, and satisfied, by the logs cut and delivered in the season of 1887-88. From the time of such payment it had no further beneficial interest in the land, but only the bare legal title, which it held as trustee for Fox & Son. This fact of the payment of the mortgage would have been a perfect' defense to its action for the cutting of these logs. Burr v. C. C. Thompson & Walkup Co. 78 Wis. 227. The Burlington Lumber Company could invest the plaintiffs with no better cause of action than it had. It had none, and gave the plaintiffs none.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded with directions to render judgment for the defendants in accordance with this opinion.